Citation Nr: 0413121	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of whether appellant may be recognized as 
the veteran's surviving spouse for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

Appellant desires recognition as the surviving spouse of the 
veteran who is reported to have had recognized service from 
December 1941 to April 1942, and was a prisoner of war from 
April 1942 to the time of his death in June 1942.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a December 2001 administrative decision, the regional 
office (RO) denied recognition as the veteran's surviving 
spouse for VA purposes without considering whether new and 
material evidence had been submitted to reopen the claim.  
Regardless of the RO's disposition of the claim, however, the 
Board is precluded from addressing the substantive merits of 
the claim without a finding that new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The Board finds, therefore, that the proper issue on 
appeal is as stated on the title page of this decision.

The Board further finds that although the RO adjudicated the 
claim on a de novo basis, the Board's consideration of this 
claim based on whether new and material evidence has been 
received is not prejudicial to the veteran.  Jackson, 265 
F.3d at 1369.


FINDINGS OF FACT

1.  A claim for recognition as the surviving spouse for VA 
purposes was last denied by a RO determination in September 
2000, which was not appealed.

2.  The evidence received from the veteran or other sources 
since September 2000 is either cumulative or redundant, or, 
when viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The September 2000 RO determination that denied an 
application to reopen a claim for recognition as the 
surviving spouse for VA purposes is final; new and material 
evidence has not been received to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), was signed into law in 
November 2000.  The VCAA, among other things, eliminated the 
well-grounded claim requirement and amended VA's duty to 
notify claimants and their representatives of any information 
or evidence necessary to substantiate their claims.  However, 
during the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  As 
discussed in more detail below, the statements provided by 
appellant in her claim to reopen in June 2000 indicated that 
she was still contending that she had not lived with any man 
since the veteran's death (thus eliminating any possibility 
that evidence of a subsequent divorce would be forthcoming), 
and the lack of any pertinent evidence that placed into 
question her marriage of 1948 resulted in the RO's conclusion 
that there was still no basis to recognize the appellant as 
the veteran's surviving spouse for VA purposes.  The record 
reflects that the September 2002 statement of the case very 
specifically advised the appellant that the fact that she had 
been married in 1948 and that there was no evidence to 
demonstrate the termination of that marriage precluded the 
recognition of appellant as the veteran's surviving spouse 
for VA purposes.  Consequently, the Board finds that there is 
no additional development that could be undertaken by the RO 
to substantiate the appellant's claim under the VCAA and that 
the case is ready for appellate review.  

The appellant previously was recognized as the veteran's 
surviving spouse for VA purposes until the RO was advised by 
the mother of the veteran in the 1950's that appellant had in 
fact remarried in 1948.  After finding evidence that the 
appellant had remarried in 1948, VA benefits were terminated, 
and an effort was undertaken by the RO to obtain 
reimbursement of the funds that had been wrongly distributed 
to appellant.  The appellant later filed an application to 
reopen her claim for recognition as the veteran's surviving 
spouse in 1971, and on November 1971, the RO denied her claim 
on the basis that the evidence indicated that she had 
remarried in 1948, and that this marriage had not been 
terminated.  There is no indication from the notification 
letter whether appellant was advised of her rights of appeal.  
The last determination of this case was in September 2000 
when the RO denied appellant's claim for VA benefits based on 
the fact that still had not submitted evidence that her 
second marriage had terminated.  Notice of appellate rights 
was given at this time.  The appellant did not file a timely 
notice of disagreement with this decision.  Accordingly, the 
September 2000 RO determination became final as outlined in 
38 U.S.C.A. § 7105.  While the Board has considered whether 
evidence received within one year of September 2000 would 
preclude that decision serving as the last final denial in 
this matter, the Board notes that the evidence received 
during this period consists of cumulative information from 
appellant and field investigation records regarding the 
inability to obtain information based on adverse weather 
conditions, and that because such evidence has nothing to do 
with whether appellant was married in 1948 or whether the 
marriage ended at any point thereafter, the Board finds that 
new evidence was not received within one year of the 
September 2000 RO determination and that this determination 
therefore became the last final denial of the appellant's 
claim.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date (June 2000), the law in effect when the 
claim was filed is applicable.  That is the standard 
discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the reasons for the RO's denial of appellant's claim 
in September 2000, new and material evidence would consist of 
evidence that the appellant's remarriage in October 1948 had 
been terminated by death, divorce, or annulment.  It should 
first be noted that VA death pension is a benefit which may 
be payable to a surviving spouse or child because of the 
veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a) 
(West 2002); 38 C.F.R. § 3.3(b)(4) (2003).  Dependency and 
indemnity compensation (DIC) is a payment which is made by 
the VA to a surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) 
(2003).  

Except as provided in 38 C.F.R. § 3.52 (pertaining to 
marriages which are deemed valid), a "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and who 
was the spouse of the veteran at the time of the veteran's 
death and: (1) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death, 
except where there was a separation, which was due to the 
misconduct of, or procured by the veteran without the fault 
of the spouse and: (2) except as provided in 38 C.F.R. § 3.55 
(pertaining to continuous cohabitation) has not remarried or 
has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held herself out openly to the public to be the spouse of 
such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Remarriage of a surviving spouse shall not bar the furnishing 
of benefits to such surviving spouse if the marriage: (i) Was 
void, or (ii) Has been annulled by a court having basic 
authority to render annulment decrees, unless it is 
determined by VA that the annulment was obtained through 
fraud by either party or by collusion.  38 U.S.C.A. § 1311(e) 
(West 2002); 38 C.F.R. § 3.55(a) (2003).

On or after January 1, 1971, remarriage of a surviving spouse 
terminated prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, by an 
individual who, but for the remarriage, would be considered a 
surviving spouse shall not bar the furnishing of benefits to 
such surviving spouse provided that the marriage: (i) Has 
been terminated by death, or (ii) Has been dissolved by a 
court with basis authority to render divorce decrees unless 
VA determines that the divorce was secured through fraud by 
the surviving spouse or by collusion.  38 U.S.C.A. § 1311(e); 
38 C.F.R. § 3.55(a)(2).  On or after October 1, 1998, 
remarriage of a surviving spouse terminated by death, 
divorce, or annulment, will not bar the furnishing of DIC, 
unless the Secretary determines that the divorce or annulment 
was secured through fraud or collusion.  38 U.S.C.A. 
§ 1311(e); 38 C.F.R. § 3.55(a)(3).  

In this regard, as was noted earlier, additional evidence 
received since the September 2000 RO determination consists 
of nothing more than cumulative information from appellant 
and field investigation records regarding the inability to 
obtain information based on adverse weather conditions.  The 
appellant has still not submitted evidence indicating that 
she was not legally married in October of 1948 or that such 
marriage was later terminated as a result of death, divorce, 
or annulment.  The assertions of the appellant regarding her 
claim that she never remarried were also previously asserted.  
Evidence that is cumulative and/or redundant is not "new" 
under 38 C.F.R. § 3.156(a).  

In addition to being cumulative, the evidence added to the 
record subsequent to the September 2000 RO determination do 
not in any way support a conclusion that appellant is 
deserving of recognition as the veteran's surviving spouse 
for VA purposes.  Instead, the claims file continues to lack 
any evidence that indicates that appellant was not legally 
remarried in 1948 or that such marriage later ended by death, 
divorce, or annulment. 

The critical question with respect to the claim for 
recognition as the veteran's surviving spouse for VA purposes 
was and remains whether there is evidence that appellant was 
not legally remarried in October 1948 or that the marriage 
was otherwise terminated thereafter, and the evidence 
received sine the September 2000 or at any time since 
benefits were terminated in the 1950's does not adequately 
address this fundamental problem with the appellant's claim.  
Nothing has changed from a factual standpoint since the last 
denial of his claim.  There remains a lack of evidence 
indicating that appellant did not legally remarry in October 
1948 or that the marriage of 1948 was thereafter terminated, 
and the appellant therefore is not entitled to recognition as 
the veteran's surviving spouse.  Without evidence that 
appellant was not legally remarried in 1948 or that the 
marriage was thereafter terminated, the appellant's claim 
continues to lack legal entitlement under the applicable 
provisions, and it remains subject to denial on the basis of 
a lack of legal merit under Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The circumstances of this case are similar to those 
referenced in Paller v. Principi, 3 Vet. App. 535 (1992).  
The point has been reached in this case "where it can be 
said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 548.  Accordingly, the 
Board must find that the evidence received subsequent to 
September 2000 is not new and material and does not serve to 
reopen the claim.  Until the appellant meets her threshold 
burden of submitting new and material evidence in order to 
reopen her claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence not having been submitted, 
reopening of the claim for recognition as the veteran's 
surviving spouse for VA purposes is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



